Citation Nr: 1137724	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  02-15 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for atherosclerosis in the lower extremities, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.

This matter is on appeal from a February 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied a claim for entitlement to service connection for diabetes mellitus and diabetic atherosclerosis of the feet, to include as due to herbicide exposure.  The Veteran appealed the RO's decision to the Board and, in December 2005, the Board remanded for further development.  

After the required development had been completed, the record was returned to the Board, and the claims were denied in a December 2008 decision.  However, in July 2009, the Board's decision was vacated by the U.S. Court of Appeals for Veterans Claims, on the basis that not all development required by the Board's December 2005 remand had been completed, and it was inappropriate to subsequently deny the claims based on the incomplete development.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Veteran's service records and locations of his asserted herbicide exposure was not sent to the Joint Services Records and Research Center (JSRRC) for verification.  

Accordingly, the Board again remanded the issues to the RO for the necessary development.  During the course of this development, the RO granted service connection for diabetes mellitus, as well as for peripheral neuropathy of the lower extremities.  However, the Veteran's claim for atherosclerosis of the feet, secondary to his now service-connected diabetes mellitus, was again denied.  The Veteran submitted a Notice of Disagreement with the initial rating for his diabetes mellitus in August 2010.  

The Board remanded these claims to the RO for additional development in May 2011.  Specifically, the RO was instructed to send a statement of the case (SOC) to the Veteran regarding his initial rating for his diabetes mellitus and to provide the Veteran with a new VA examination for his atherosclerosis.  

An SOC was sent to the Veteran in June 2011 denying an increased rating for his service-connected diabetes mellitus.  The Veteran did not appeal this decision via a VA Form-9 or any other communication and, consequently, this issue is no longer on appeal.  The Veteran's claim for atherosclerosis, to include as secondary to diabetes mellitus, is now ready for disposition.

Finally, in December 2000, the Veteran submitted a claim for entitlement to service connection for a cervical spine disorder and, in October 2007, he submitted a claim for entitlement to service connection for hypertension, to include as secondary to his service-connected diabetes mellitus.  Neither of these claims has been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


FINDING OF FACT

A diagnosis of atherosclerosis has not been established at any point during the appeal period.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for atherosclerosis of the lower extremities, to include as secondary to diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).






(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2001 and December 2005 that fully addressed all notice elements, and the first of which was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not provided with timely notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Statements in support of the appeal have also been received from the Veteran and his representative.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, in February 2004, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Decision Review Officer (DRO) at the RO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran's testimony was centered primarily upon his herbicide exposure, which was an underlying precursor to entitlement to service connection for diabetes mellitus.  However, in providing testimony, the Veteran was able to present testimony on any subject.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted, nor has the Veteran asserted that he did not have the opportunity to testify regarding his atherosclerosis.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, VA examinations with respect to the issue on appeal were obtained in April 2001, June 2004, February and May 2010, and May 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include ankle/brachial indexes, as well as the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, it is noted that this appeal was most recently remanded by the Board in April 2011.   The Board instructed the RO to obtain the Veteran's VA treatment records since April 2008, issue an SOC addressing the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus, and schedule the Veteran for an examination in order to determine whether his atherosclerosis is attributable to active duty or to his service-connected diabetes mellitus.

The Board is satisfied there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Per the Board's direction, the RO acquired the Veteran's VA treatment records and sent the Veteran a letter in May 2011 requesting any additional evidence in his possession.  Next, after this development was completed, the Veteran underwent a VA examination in May 2011 that, as mentioned above, the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the April 2011 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, as noted above, the Veteran served in the U.S. Air Force from June 1965 to December 1968.  He is currently service-connected for a number of disabilities to include, as relevant here, diabetes mellitus and peripheral neuropathy in the lower extremities.  The only remaining issue on appeal is entitlement to service connection for atherosclerosis of the lower extremities, to include as secondary to his diabetes mellitus.  However, after a review of the clinical evidence of record, the Board determines that atherosclerosis of the lower extremities is not currently shown, and service connection is not warranted.  

As an initial matter, the Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to a circulatory disorder in the lower extremities.  A physical examination conducted at the time of his release from active duty in November 1968 was also negative for any circulatory disorders.  In short, no chronic circulatory disorder such as atherosclerosis was noted in service.  The Veteran does not contend otherwise.

In fact, the first reference to atherosclerosis was not until a VA examination in April 2001, where the VA examiner stated that he was unable to feel the Veteran's dorsalis pedis or posterior tibial pulse on either foot.  As a consequence, the VA examiner diagnosed "diabetes mellitus with no evidence of diabetic peripheral neuropathy but evidence of diabetic atherosclerosis in the feet" (emphasis added).

However, since that initial observation, a clinical diagnosis of atherosclerosis has not been established.  Specifically, a VA examination in June 2004 indicated equal muscle bulk that was normal in appearance in the Veteran's lower extremities.  Strength and deep tendon reflexes were normal, as were his peripheral pulses.  Thus, contrary to the observations in April 2001, atherosclerosis was not shown on this occasion.  

At a February 2010 VA examination, the examiner noted again normal pulses in both the dorsalis pedis and the posterial tibial areas.  An abnormally high ankle/brachial index (ABI) in each lower extremity was recorded.  However, as the Veteran had no prior diagnosed peripheral vascular disease, the examiner indicated that these ABIs may be artificially elevated rather than a chronic disorder.  Crucially, a subsequent VA examination in May 2010 did not indicate the presence of any peripheral arterial disease.  Such strongly suggests that the February 2010 ABI results were, as hypothesized, artificially elevated and not true atherosclerosis.  

Nevertheless, in order to resolve this apparent difference between the findings in February and May 2010, the Veteran underwent another VA examination in May 2011.  The Veteran stated that he can walk approximately 1.5 blocks before experiencing pain in his back, hip, and "sometimes" his legs.  The ABIs taken at that time were within normal range.  Based on the vascular study along with a physical examination, the examiner did not diagnose a peripheral vascular disorder such as atherosclerosis.  

In cases where the competent evidence is inconsistent, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  While the Board may appropriately favor the opinion of one competent medical authority over another, it may not reject medical opinions based on its own medical judgment.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Colvin v. Derwinski, 1 Vet. App 171 (1991).  

Here, the Board concludes that the VA examiners' observations of possible atherosclerosis in April 2001 and February 2010 are not sufficient evidence of an actual diagnosed disorder, especially in view of the other evidence of record.  First, the Board emphasizes that the VA examiner in April 2001 provided a diagnoses purely on his failure to observe pulses in the dorsalis pedis or posterial tibial areas.  This was the only occasion where these pulses were not observed.  It is also critical to note that the 2001 examination did not include a vascular study.

Next, in outpatient observations in January 1997 and January 1999, the Veteran's pedal pulses were observed to be normal.  His peripheral pulses were also reported as being normal at VA examinations in June 2004 and in February 2010.  Therefore, in the absence of any other basis for the VA examiner's diagnosis, the Board can only conclude that the absence of pulses in April 2001 was an aberrant observation.  

Indeed, it should also be noted that the examiner in April 2001 did not truly diagnose atherosclerosis.  Instead, he merely reported evidence of diabetic atherosclerosis.  While the lack of pedal pulses may represent evidence of atherosclerosis, it does not constitute a diagnosis, nor did this examiner assert that it does.  An absent pulse is merely a finding that is suggestive of atherosclerosis and warranting further study, which was done.  Therefore, while the lack of a pedal pulse raised suspicion or concern of atherosclerosis, it did not rise to the level of there being a diagnosis of a disability, to include atherosclerosis.  

Similarly, although the Veteran exhibited elevated ABIs in February 2010, the Board does not construe these elevated levels as per se evidence of atherosclerosis.  In fact, the examiner at that time noted that these levels may be artificially elevated and concluded only that more investigation was necessary.  Of particular note, this examiner did not diagnose atherosclerosis or any other peripheral macrovascular disorder.  The May 2010 examination, which involved a follow up vascular study, showed normal ABIs.

Additionally, in response to these elevated ABI results, the Veteran was again evaluated in May 2011 where, as is mentioned above, his ABIs were well within normal range.  Given these findings, the Board concludes that the ABIs noted in February 2010 were artificially elevated, as was suggested by the examiner at that time, and were not indicative of an actual vascular disorder.  

Therefore, based on the clinical evidence, the Board determines that the observations made by the VA examiners in April 2001 and February 2010 were symptoms suggestive but not conclusive of atherosclerosis.  However, based on the other evidence of record, in conjunction with the fact that he the Veteran was never actually diagnosed with this disorder, the Board finds that a diagnosis of  atherosclerosis was not established during the appeal period.  Moreover, although he did display symptoms that may be indicative of atherosclerosis, the Board emphasizes that such symptoms, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Additionally, in determining that the Veteran does not have a current diagnosis of atherosclerosis, the Board takes note of the holding by the Court of Appeals for Veterans Claims in McLain v. Nicholson, 21 Vet. App. 319 (2007), where it stated that a disorder need only be manifest at some point during the pendency of that claim, even if no disability is present at the time of the claim adjudication.  However, McLain is not applicable here, as this is not a situation where the Veteran had a legitimate prior diagnosis that has since resolved.  Here, the Board has determined that the weight of the clinical evidence is against the conclusion that he had ever been legitimately diagnosed with atherosclerosis.  

The Board has also considered the statements made by the Veteran relating his claimed atherosclerosis to his active service or to his diabetes mellitus.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, neither the Veteran nor his representative is competent to provide testimony regarding the etiology or existence of atherosclerosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because atherosclerosis is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of this claimed disorder are found to lack competency.

 In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.




(CONTINUED NEXT PAGE)

ORDER

Service connection for diabetic atherosclerosis in the lower extremities, to include as secondary to diabetes mellitus, is denied.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


